Slip Op. 20-142

          UNITED STATES COURT OF INTERNATIONAL TRADE


 NOVOLIPETSK STEEL PUBLIC JOINT
 STOCK COMPANY and NOVEX
 TRADING (SWISS) SA,

             Plaintiffs,

 v.
                                              Before: Claire R. Kelly, Judge
 UNITED STATES,
                                              Court No. 20-00031
             Defendant,

 and

 STEEL DYNAMICS, INC. and NUCOR
 CORPORATION,

             Defendant-Intervenors.


                       MEMORANDUM AND ORDER

[Denying Defendant-Intervenors’ motion to stay. Granting in part and denying in
part Defendant-Intervenors’ motion for an extension of time.]

                                                         Dated: October 8, 2020

Valerie Ellis and Daniel Porter, Curtis, Mallet-Prevost Colt & Mosle LLP, of
Washington, DC, for plaintiffs Novolipetsk Steel Public Joint Stock Company and
NOVEX Trading (Swiss) SA.

Roger B. Schagrin, Elizabeth J. Drake, Luke A. Meisner, and Kelsey M. Rule,
Schagrin Associates, of Washington, DC, for defendant-intervenor Steel Dynamics
Inc.

Alan H. Price, Christopher B. Weld, and Cynthia C. Galvez, Wiley Rein LLP, of
Washington, DC, for defendant-intervenor Nucor Corporation.
Court No. 20-00031                                                              Page 2

      Kelly, Judge: Before the court are Defendant-Intervenors Nucor Corporation

(“Nucor”) and Steel Dynamics, Inc.’s (“SDI”) motion to stay deadlines pending

resolution of their motion to dismiss, see Mot. to Stay Deadlines Pending Final

Resolution of Def.-Intervenors’ Mots. to Dismiss Pls.’ Compl., Sept. 16, 2020, ECF No.

46 (“Nucor & SDI’s Mot. to Stay”), as well as their motion to amend the scheduling

order to extend by twenty-one (21) days the current deadlines for briefing the merits

of this action. See [Nucor & SDI’s] Mot. to Amend Scheduling Order, Oct. 5, 2020,

ECF No. 54 (“Nucor & SDI’s Mot. to Extend”). Plaintiffs Novolipetsk Steel Public

Joint Stock Company (“NLMK”) and NOVEX Trading (Swiss) SA (“NOVEX”) oppose

both motions. See Pls.’ Resp. Opp’n [Nucor & SDI’s Mot. to Stay] and [Nucor & SDI’s

Mot. to Extend], Oct. 7, 2020, ECF No. 56 (“Pls.’ Resp.”). Upon consideration of the

parties’ filings, the court denies Nucor and SDI’s motion to stay, but extends the

deadlines set forth in its scheduling order by seven (7) days.

                                  BACKGROUND

      On March 4, 2020, NLMK and NOVEX commenced the present action by filing

a summons and complaint. See Summons, Feb. 3, 2020, ECF No. 1; Compl., Mar. 4,

2020, ECF No. 15. On May 18, 2020, the parties filed a joint status report and

proposed briefing schedule. See Joint Status Report & Proposed Briefing Schedule,

May 15, 2020, ECF No. 30 (“Joint Status Report”). There, Defendant, as well as

Nucor and SDI, noted their intention to “move to dismiss at least a portion of the

complaint for lack of subject matter jurisdiction,” Joint Status Report at 2, and

“propose[d] that the [c]ourt postpone establishment of a briefing schedule until it

rules on . . . any motions to dismiss filed by Defendant and/or Defendant-Intervenors.”
Court No. 20-00031                                                             Page 3

Joint Status Report at 3.      Defendant and Defendant-Intervenors nonetheless

consented to and included a proposed briefing schedule, see id., which the court

subsequently implemented. See Scheduling Order, May 18, 2020, ECF No. 31. That

same day, Nucor and SDI moved to dismiss Plaintiffs’ complaint for failure to state

a claim upon which relief may be granted and for lack of subject matter jurisdiction.

See Def.-Intervenor [SDI’s] Mot. to Dismiss Pls.’ Compl., May 18, 2020, ECF No. 32

(“SDI’s Mot. to Dismiss”); Def.-Intervenor [Nucor’s] Mot. to Dismiss, May 22, 2020,

ECF No. 33 (“Nucor’s Mot. to Dismiss”). Defendant, United States, did not file a

motion to dismiss. Neither Defendant nor Defendant-Intervenors moved to stay the

briefing schedule for Plaintiffs’ pending motion for judgment on the agency record at

that time.

      On June 19, 2020, Defendant, Nucor and SDI consented to Plaintiffs’ motion

for an extension of time to respond to the motion to dismiss. See Con. Mot. Ext. of

Time to Resp. to Def-Intervenors’ Mots. to Dismiss, June 19, 2020, ECF No. 34. The

court granted the motion. See Order, June 19, 2020, ECF No. 35. Neither Defendant

nor Defendant-Intervenors moved to stay the briefing schedule for Plaintiffs’ motion

for judgment on the agency record at that time.

      On July 24, 2020, Defendant, Nucor and SDI consented to Plaintiffs’ motion

for an extension of time to file its motion for judgment on the agency record. Con.

Mot. Ext. of Time to File 56.2 Mot. J. Agency R., July 24, 2020, ECF No. 41. The court

granted the motion. See Amended Scheduling Order, July 24, 2020, ECF No. 42.

Again, neither Defendant nor Defendant-Intervenor filed a motion to stay the briefing
Court No. 20-00031                                                               Page 4

schedule for Plaintiffs’ motion for judgment on the agency record. Briefing on Nucor

and SDI’s motion to dismiss concluded on July 28, 2020.

        On August 10, 2020, Plaintiffs NLMK and NOVEX filed its motion for

judgment on the agency record. See [NLMK & NOVEX’s] 56.2 Mot. J. Agency R. &

accompanying Br. Supp. 56.2 Mot. J. Agency R., Aug. 10, 2020, ECF No. 44. On

September 2, 2020, the court requested that the parties file additional written

submissions clarifying certain issues with respect to Nucor and Steel Dynamic’s

pending motion to dismiss. See Ct. Letter, Sept. 2, 2020, ECF No. 45. 1 On September

16, 2020, Nucor and SDI moved to stay all deadlines related to the merits of this

action pending final resolution of their motion to dismiss. See Nucor & SDI’s Mot.

to Stay. Defendant consented, and Plaintiffs indicated their intent to oppose. See id.

at 3.

        On October 5, Nucor and SDI filed their motion for an extension of all deadlines

related to the pending motion for judgment on the agency record. See generally Nucor

& SDI’s Mot. to Extend. Defendant consented, and Plaintiffs indicated their intent

to oppose. See id. at 3–4. That same day, Plaintiffs filed their response to both the

motion to stay and the motion to extend the deadlines for briefing the pending motion

for judgment on the agency record. See Pls.’ Resp.




1 On September 30, 2020, the court received responses to its request for additional
submissions. In response to one of the court’s questions, Defendant indicated that it
intended to include a motion to dismiss as part of its forthcoming response to
Plaintiffs’ motion for judgment on the agency record. See Def.’s Resp. Ct.’s Questions
at 1–2, Sept. 30, 2020, ECF No. 50. Defendant noted, however, that should the court
grant the motion to stay, it would seek leave to file a motion to dismiss within 21 days
of the court’s order. See id.
Court No. 20-00031                                                                 Page 5

                  JURISDICTION AND STANDARD OF REVIEW

      The    asserted   basis   for   jurisdiction   is   section   516A(a)(2)(A)(I)   and

516A(a)(2)(B)(iii) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(a)(2)(A)(I)

and 1516a(a)(2)(B)(iii) (2012) and 28 U.S.C. § 1581(c) (2012), which grant the court

authority to review actions contesting the final determination in an administrative

review. The power to stay proceedings, however, “is incidental to the power inherent

in every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. North American

Co., 299 U.S. 248, 254 (1936) (“Landis”). Although the decision to grant or deny a

stay rests within the court’s sound discretion, courts must weigh and maintain an

even balance between competing interests when deciding whether a stay is

appropriate. See Landis, 299 U.S. at 254–55; see also Cherokee Nation v. United

States, 124 F.3d 1413, 1416 (Fed. Cir. 1997) (citations omitted).

                                      DISCUSSION

I.    Motion to Stay

      Nucor and SDI argue that staying proceedings pending the court’s disposition

of the pending motion to dismiss would avoid unnecessary waste of resources, will

cause no harm to the parties with an interest in the outcome of this action, and is in

accordance with past cases of this court. See Nucor & SDI’s Mot. to Stay. at 1–4.

Plaintiffs counter that these assertions ring hollow given the timing of Nucor and

SDI’s motion. See Pls.’ Resp. at 2–4. For the following reasons, the court denies the

motion to stay.
Court No. 20-00031                                                               Page 6

      “A court may properly determine that ‘it is efficient for its own docket and the

fairest course for the parties to enter a stay of an action before it, pending resolution

of independent proceedings which bear upon the case.’” Diamond Sawblades Mfrs’

Coal. v. United States, 34 CIT 404, 406 (2010) (“Diamond Sawblades”) (quoting Leyva

v. Certified Grocers of California, 593 F.2d 857, 863-64 (9th Cir. 1979)). However, if

there is “even a fair possibility that [a] stay” will do damage to the opposing party,

the movant “must make out a clear case of hardship or inequity in being required to

go forward[.]” See Landis, 299 U.S. at 255. The court may also consider whether the

stay promotes judicial economy. See, e.g., Diamond Sawblades, 34 CIT at 406–08.

      Nucor and SDI untimely move to stay despite having ample opportunity to do

so. Regardless of whether this Court has granted motions to stay briefing the merits

of an action pending disposition of a motion to dismiss, the utility of such a stay

lessens when requested after briefing on the merits has commenced. Here, Plaintiffs

filed their complaint on March 4, 2020, giving Defendant, Nucor, and SDI ample

notice of Plaintiffs’ claims.    See generally Compl.       Indeed,   in consenting to

implementation of the jointly proposed scheduling order, Defendant, Nucor and SDI

indicated that the court lacks subject matter jurisdiction over at least a portion of

these claims and expressed their intention to file a motion to dismiss. See Joint

Status Report at 2–3. Nucor and SDI then moved to dismiss the complaint. See

generally Nucor’s Mot. to Dismiss; SDI’s Mot. to Dismiss. Defendant did not join,

later noting that it intended to move to dismiss as part of its opposition to Plaintiffs’

motion for judgment on the agency record. See Def.’s Resp. Ct.’s Questions at 1–2,

Sept. 30, 2020, ECF No. 50. Thereafter, the parties consented to motions to extend
Court No. 20-00031                                                               Page 7

deadlines for briefing both the motion for judgment on the agency record and the

motion to dismiss. Even at these points, neither Nucor, SDI, nor Defendant, moved

for a stay. On the other hand, Plaintiffs have already filed their motion for judgment

on the agency record. A stay now would be unfair to Plaintiffs, since they have

already expended resources preparing their motion for judgment on the agency record

as well as their responses to the pending motions to dismiss. As such, Nucor and

SDI’s motion to stay is denied.

II.   Motion to Extend

      For the same reasons explicated in its motion to stay, Nucor and SDI also move

for a twenty-one (21) day extension of the deadlines for briefing the merits of this

action pursuant to U.S. Court of International Trade (“USCIT”) Rules 6 and 7. See

Nucor & SDI’s Mot. to Extend. Plaintiffs oppose on the same grounds. See Pls.’ Resp.

at 4–5. For the following reasons, the court grants Nucor and SDI’s motion in part.

      Under USCIT Rule 6, the court may, for “good cause”, extend an established

deadline for a party to act. To the extent Nucor and SDI predicate their showing of

“good cause” on the same submissions raised in their motion to stay, the court is not

convinced that good cause exists to extend the deadlines for briefing Plaintiffs’ motion

for judgment on the agency record by 21 days. As explained, Defendant, Nucor and

SDI had ample opportunity to communicate their preferences with respect to the

current briefing schedule. However, cognizant of the possibility that the parties have

diverted themselves in filing and responding to this motion to amend the scheduling

order, and considering that Nucor and SDI express concerns with having to respond

to the court’s letter “just four days” after filing their responses to Plaintiffs’ motion
Court No. 20-00031                                                             Page 8

for judgment on the agency record, see Nucor & SDI’s Mot. to Extend at 2, the court

partially grants the motion for an extension of time and extends all outstanding

deadlines set forth by the briefing schedule for the pending motion for judgment on

the agency record by seven (7) days.

                                   CONCLUSION

      As such, and pursuant to USCIT Rule 6(b), it is:

      ORDERED that Nucor and SDI’s motion to stay is denied; and it is further

      ORDERED that the motion to amend the scheduling order is granted in part

and denied in part; and it is further

      ORDERED that the court’s Amended Scheduling Order, July 24, 2020, ECF

No. 42, is amended as follows:

      1. Defendant and Defendant-Intervenors shall file any responsive briefs on or
         before Friday, October 16, 2020;

      2. Plaintiffs shall file any reply brief on or before Friday, November 13, 2020;

      3. Plaintiffs shall file the Joint Appendix on or before Friday, November 27,
         2020;

      4. Any motions for oral argument shall be filed on or before Friday, November
         27, 2020.

                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge

Dated:       October 8, 2020
             New York, New York